McBRIDE, Judge.
The judgment of divorce granted custody of the child born of the marriage (now 5 years of age) to the wife and condemned the husband to pay alimony at the rate of $200 per month. Upon her remarriage, the wife voluntarily agreed to a reduction in the alimony to $125 per month, at which time the husband’s annual income from his business was more than $11,000. He is now a salaried employee and having suffered a diminution in earnings to $5,000 per year, instituted proceedings seeking a further reduction of .the child’s alimony, and there was judgment fixing the amount at $40 per month and the wife is appealing therefrom.
Neither party filed briefs an.d were content to submit the matter for adjudication even without oral argument.
*782The child resides with its mother and her present husband; the mother is working. Defendant has also embarked on a second marriage and lives with and supports his wife and their two children.
Exercising his discretion, the trial judge reduced the alimony to an amount he considered commensurate with the wants of the child requiring it and the circumstances of the one who has to pay. That is the criterion in such matters as this. No error in the judgment having been pointed out and finding none,
The judgment appealed from is affirmed.
Affirmed.